Citation Nr: 0946177	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-11 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2007, a 
statement of the case was issued in February 2008, and a 
substantive appeal was received in February 2008.   

The Veteran presented testimony at a Board hearing in April 
2009.  A transcript of the hearing is associated with the 
Veteran's claims folder. 

The Board notes that the Veteran withdrew a claim for 
nonservice-connected pension by way of an April 2006 
Statement in Support of the Claim (VA Form 21-4138).  


FINDING OF FACT

An acquired psychiatric disability was not manifested during 
the Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.


CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated June 2006.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the Veteran a 
psychiatric examination in November 2006 (which examination 
the Board finds to be adequate as hereinafter explained in 
this decision), obtained medical opinions as to the etiology 
and severity of the disability, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

At the Veteran's Board hearing, he testified that he 
underwent a psychiatric examination a few months after 
induction into the military.  The examiner identified 
symptoms of neurotic conflicts, mania, and dependency needs.  
The Veteran also testified that he had some depression prior 
to active duty, due to friends being killed in Vietnam, and 
the fact that he was drafted.  However, he never had any 
psychiatric treatment or counseling prior to service.  He 
stated that he had trouble with law enforcement when he was 
18 years old as a result of getting caught making out with a 
17 year old juvenile.  

The Veteran testified that he had no trouble adjusting to the 
discipline in the Marine Corps, and that he got along very 
well with his fellow Marines.  However, he then stated that 
the incident for which he was court-martialed (assault and 
larceny) is representative of the psychological problems that 
began in service.  He stated that although the psychiatric 
examiner suggested that he should seek therapy, the Veteran 
did not do so because he began "catching a lot of flack" 
from fellow Marines.  

The Veteran testified that his psychiatric problems may have 
started prior to service, but that his time in service 
permanently aggravated his disability.  Specifically, he 
stated that the time he spent in the brig caused him to 
internalize a lot of his emotions.  He also stated that he 
began taking verbal abuse from fellow Marines.  When he got 
out of service, he was unable to internalize his emotions 
anymore.  Instead he began wearing his emotions on his sleeve 
(making him aggressive).  He was unable to use his education 
major to teach because he was unable to put up with kids.  
The Veteran stated that he had a lot of anger inside him.  He 
started getting panic attacks; and he started self-medicating 
with alcohol and drugs.  

The Veteran testified that he first sought professional help 
in 1993 (after being incarcerated in Venezuela for four 
years).  He stated that he was told that there is a 
possibility that his psychiatric disability began in service.  
He acknowledged the fact that he underwent a VA examination; 
but he stated that he thought the examination was inadequate.  
He stated that he wasn't in the doctor's office more than ten 
minutes and that in that time the doctor determined that his 
disability isn't service connected.  

The Board notes that the Veteran's July 1972 entrance 
examination yielded normal findings.  The Veteran completed a 
Report of Medical History in conjunction with the 
examination.  In it, he denied, by checked box, that he had 
depression or excessive worry, or frequent trouble sleeping.  
When asked if he had nervous trouble of any sort, the Veteran 
checked "yes" and "don't know."  He then crossed out the 
check marks and checked "no."  

The Veteran underwent a psychiatric examination in July 1973 
in regards to an upcoming court martial (for larceny and 
assault).  He denied the assault; but admitted that while 
intoxicated, he stole some audio tapes out of a car.  He then 
gave a history of several other arrests as a civilian.  He 
mentioned the aforementioned incident when he was caught 
making out with a juvenile.  He stated that he was also 
arrested for attempting to pull a stop sign out of the 
ground; and he was arrested for stealing a ride on a train.  
He reported that all of these incidents occurred while he was 
intoxicated and that some of them occurred after being 
rejected by a girl.  When he was 20 years old, he stole a 
phonograph record and was fined $50.00.  This is apparently 
the only incident that occurred when he was sober.  He stated 
that he was feeling depressed in his freshman year in 
college; and he broke a beer glass and cut his hand deeply.  
He acknowledged that all of this behavior was self 
destructive; and he wondered if perhaps he wanted to get 
caught (noting that prior to stealing the audio tapes, he was 
aware of ten sentries that were watching him).  He admitted 
to a long history of suicidal fantasies.  

The July 1973 examiner felt that the Veteran had quite 
intense dependency needs which he attempted to handle through 
reaction formation.  He noted that the Veteran is quite 
sensitive to rejection and experiences an unconscious anger 
with it and a need for vengeance.  He also stated that the 
Veteran's criminal activities represent the acting out of 
neurotic conflicts when his impulse control is weakened by 
alcohol.  The Veteran did not desire psychotherapy, but 
wanted to handle the problem on his own.

The Veteran's November 1974 separation examination yielded 
normal findings.  

In 1994, the Veteran filed a claim for VA pension benefits; 
he did not refer to any psychiatric problems.  VA general 
examination in April 1994 is to the effect that the Veteran's 
behavior, comprehension, and memory seemed normal.  There was 
no reference to any psychiatric symptoms or any psychiatric 
diagnosis. 

The Veteran first sought mental health treatment with the VA 
in November 2005.  He complained of not sleeping well due to 
internal conflicts.  He also complained of panic attacks and 
not being comfortable around everyone.  He stated that he 
gets angry too easily and is subject to mood swings.  
Regarding family history, the Veteran reported that his 
father was distant and disapproving.  In terms of a history 
of abuse, the Veteran reported emotional neglect.  He 
reported a trauma/PTSD history in the Venezuelan prison where 
he reported he would find dead bodies in the lavatory at 
night.  He also claimed that being an American put him at a 
disadvantage.  After a through examination, the examiner 
diagnosed the Veteran with dysthymic disorder; PTSD; and 
Cocaine/Steroid Abuse, in remission.  The examiner commented 
that this was a "complicated case: steroid abuse when weight 
lifting, PTSD symptoms from 4 yrs. in Venezuela jail, 
depression, panic attacks and questions about the adequacy of 
memory and impulse control in managing anger.  Also present 
was evidence having discipline, education and skill couple 
with strikingly odd instances of poor judgment.  Seemed 
guilty about certain aspects of his past and motivated for 
change.  He wondered about his pattern of turning success 
into defeat.  Struggled with unemployment, a less than 
satisfactory marriage and the long term effects of drug abuse 
(especially of steroids)."  The Board notes that at no point 
in the six page examination report was the Veteran's in-
service time in the brig mentioned as having an impact on his 
current psychiatric disability.  

The Veteran underwent a VA examination in November 2006.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran reported that his father was 
emotionally abusive towards him and was physically abusive 
towards his mother.  The Veteran has one sister, but the two 
of them are not close.  The Veteran denied any problematic 
effects of alcohol; and he denied using other substances.  He 
admitted to his legal problems prior to service.  The 
examiner noted the Veteran's disciplinary infractions in 
service.  The Veteran reported that he was sentenced to 
confinement for 12 weeks, but he only served 8 weeks.  He 
admitted that he had been drinking when he was arrested for 
larceny and assault.  He stated that at present, he only 
drinks "a couple of glasses of wine per night."  

The Veteran stated that his symptoms included daily 
depression that the Veteran attributes in large part to his 
failures in life and job stress.  He denied anhedonia; and 
there were no signs or symptoms of mania.  

Upon examination, the Veteran was clean and appropriately 
(casually) dressed.  Psychomotor activity was unremarkable.  
Speech was unremarkable, spontaneous, clear, and coherent.  
His affect was normal and his mood was "drained."  He was 
not able to do serial 7s or spell a word forwards and 
backwards.  He was oriented to person, place, and time.  His 
thought process was unremarkable.  His thought content was 
one of suspiciousness with a belief that people were 
scrutinizing him.  The examiner noted that the Veteran 
understands the outcome of his behavior and that he has 
average intelligence.  The Veteran reported panic attacks and 
stated that as recently as a couple of years ago, he would 
wake up terrified.  He denied homicidal and suicidal 
thoughts.  His impulse control was good; he denied episodes 
of violence.  He is able to maintain personal hygiene; and 
there were no problems with activities of daily living.  
Remote memory was normal.  Recent memory was mildly impaired.  
Immediate memory was normal.  The examiner noted that the 
Veteran has been fully employed at his current job as a bail 
bondman for one to two years; and that he has not lost any 
time from work during the past year.  The examiner diagnosed 
the Veteran with a depressive disorder and assigned a Global 
Assessment of Functioning (GAF) score of 65 (indicative of 
mild symptoms).  

The examiner opined that the Veteran's current depression is 
not a result of the Veteran's military service or associated 
with the "intense dependency needs"  referred to in the 
July 1973 examination report.  The examiner's opinion is 
based on the review of the claims file and the examination 
and interview of the Veteran.    

Finally, the Veteran submitted a statement from a friend 
(P.V.) who met the Veteran in high school.  P.V. stated that 
he was a year older than the Veteran and that P.V. joined the 
Marines one year before the Veteran did.  He stated that 
prior to service, he and the Veteran were goal oriented, and 
"Our heads were on straight, we had ability and purpose."  
He stated that in boot camp, the Veteran rose above all 
others.  However, the Veteran's orders and MOS changed and he 
was sent to Paris Island Marine base.  A few weeks later, the 
Veteran was in the brig and then in jail, and "this was the 
beginning of the end of life as [the Veteran] knew it."    
    
Analysis

The Board notes that at times during the course of this 
appeal, the Veteran appeared to be arguing that his 
disability pre-existed service, and that it was aggravated by 
service.  In a June 2006 Statement in Support of the Claim 
(VA Form 21-4138), the Veteran stated that he notified the 
military about several nervous conditions that existed prior 
to induction; and that "after induction and during active 
duty this condition worsened."  However, at the Veteran's 
April 2009 hearing, he appeared to be distancing himself from 
previous assertions of a pre-existing disability.  He 
admitted to some depression due to friends being killed in 
Vietnam, and about being drafted; but he stated that he never 
had any psychiatric treatment or counseling prior to service.  
He also stated that he had no trouble adjusting to the 
discipline in the Marine Corps, and that he got along very 
well with his fellow Marines.  

Regardless of the nature of the contention, the Board notes 
that VA law provides that a Veteran is presumed to be in 
sound condition, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where clear and unmistakable evidence establishes that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the Veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre- service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions." Id. at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, the Veteran cannot bring a claim for 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case section 1153 applies and the burden 
falls on the Veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, the 
burden shifts to the government to show a lack of aggravation 
by establishing "that the increase in disability is due to 
the natural progress of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 
F. 3d at 1096.

In this case, the Veteran underwent a July 1972 examination 
that yielded normal findings.  As such, the Veteran is 
presumed to have been in sound condition.  While in service, 
he was court martialled for committing assault and larceny.  
He underwent a psychiatric examination that reflected intense 
dependency needs.  It was felt that the Veteran's criminal 
activities represent the acting out of neurotic conflicts 
when his impulse control is weakened by alcohol.  He was not 
diagnosed with a psychiatric disability; and the Veteran did 
not desire psychotherapy.  He underwent a November 1974 
separation examination that yielded normal findings.  The 
Board attaches a great deal of weight to findings by military 
medical personnel with regard to the Veteran's psychiatric 
status.  There is no question that the military examiner in 
July 1973 noted a number of behavioral tendencies and 
problems; nevertheless, no diagnosis of psychiatric 
disability was entered at that time, or at the time of 
discharge examination in 1974.  This demonstrates that 
trained medical personnel were of the opinion, even with full 
knowledge of the Veteran's reported behavioral problems, that 
there was no psychiatric diagnosis at that time. 

Since service, the Veteran has reported a tumultuous history 
that includes drug and alcohol abuse, criminal activities, 
and a four year term in a Venezuelan prison.  However, it is 
noteworthy that VA examination in 1994 did not document any 
psychiatric complaints or clinical findings.  This suggests 
that approximately 20 years after service there was still no 
psychiatric illness.  

The first record of psychiatric treatment is dated November 
2005.  The Board notes that the lack of any post-service 
medical records until November 2005 is probative to the issue 
of chronic disability.  The United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, the six page 
examination report does not indicate that the Veteran 
attributed his psychiatric symptoms to service.  He underwent 
a VA examination in November 2006, and the examiner opined 
that his current psychiatric disability is not related to 
service.   

The Board acknowledges the Veteran's contention that the 
November 2006 examination was inadequate.  The Veteran's 
basis for concluding that the examination was inadequate is 
his contention that the examiner spoke with him for a mere 10 
minutes.  The Board notes that the examination report is 
eight and a half pages long.  It indicates that the examiner 
reviewed the claims file in conjunction with the examination.  
The report contains a history of the Veteran prior to 
entering military service.  The history includes the 
Veteran's description of his emotionally abusive father and 
the Veteran's relationship with his sister.  It addresses his 
family's psychiatric history, the Veteran's education, issues 
with alcohol and other substance abuse, as well as legal 
problems prior to service.  The examination report also 
contains notable occurrences during the Veteran's time spent 
in the military including disciplinary infractions and 
effects of alcohol abuse.  The report included a summary of 
the Veteran's life since service.  The summary included 
details regarding the Veteran's marital history, his social 
relationships, his legal history, leisure pursuits, and 
alcohol consumption.  The report also included summaries of 
the Veteran's past and present medical history.  It noted the 
Veteran's symptoms (as reported by the Veteran), treatment, 
medications, side effects, and diagnoses.  The examination 
report summarized the Veteran's psychiatric examination and 
addressed the Veteran's appearance, psychomotor activity, 
speech, attitude, affect, mood, orientation, thought process, 
thought content, judgment, intelligence, insight, and memory.  
It reported the results of testing the Veteran's ability to 
do serial 7s and ability to spell a word backwards.  Only 
after reporting all of the foregoing information did the 
examiner put forth a diagnoses, GAF score, and medical 
opinion.  

The Board finds the quality of the examination report is 
adequate and that the only basis upon which to conclude the 
examination itself was inadequate is the unsupported 
contention of the Veteran.  As such, the Board concludes that 
the November 2006 examination was adequate for the Board to 
render a decision on the Veteran's claim.      

The Board notes that P.V.'s lay statement simply alleged that 
prior to service, the Veteran was goal oriented and had his 
head on straight, and that after going to Paris Island, he 
wound up in the brig and in jail.  He alleged that this was 
he beginning of the end for the Veteran.  P.V.'s statement 
does not contain a competent medical nexus regarding whether 
the Veteran's disability is related to service inasmuch as 
the evidence does not reflect that P.V. currently possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  Where 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  To the extent that the Veteran and his lay 
witness are competent to report behavior and symptoms capable 
of lay observation, their statements in this regard are 
inconsistent with the medical evidence of record and the 
Board assigns such lay statements little weight. 

The Board again emphasizes that the Veteran's separation 
examination yielded clinical normal findings and that there 
are no post service medical records documenting a psychiatric 
disability until 30 some years after service.  Additionally, 
the sole medical opinion that addresses the issue of a 
possible nexus between a current psychiatric disability and 
service, specifically weighs against such a nexus.  As such, 
the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a psychiatric disability manifested by panic 
attacks, anxiety, and depression must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App 49 (1990).
 



ORDER

The appeal is denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


